Exhibit 10.16

EXECUTION COPY

AMENDMENT NO. 3 AND WAIVER TO THE CREDIT AGREEMENT

Dated as of March 27, 2006

AMENDMENT NO. 3 AND WAIVER TO THE CREDIT AGREEMENT (this “Amendment and Waiver”)
among SOLO CUP COMPANY, a Delaware corporation (the “Borrower”), SOLO CUP
INVESTMENT CORPORATION, a Delaware corporation (“Holdings”), the banks,
financial institutions and other institutional lenders party to the Credit
Agreement referred to below from time to time (collectively, the “Lenders”) and
BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) WHEREAS, the Borrower, Holdings, the Lenders, CITICORP NORTH AMERICA, INC.,
as syndication agent, HARRIS TRUST AND SAVINGS BANK, as documentation agent and
as an L/C Issuer and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and as an L/C Issuer have entered into a Credit Agreement dated as of
February 27, 2004 (such Credit Agreement, as amended, supplemented or otherwise
modified up to but not including the date hereof, the “Credit Agreement”;
capitalized terms not otherwise defined in this Amendment and Waiver will have
the same meanings as specified in the Credit Agreement);

(2) WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement and waive certain provisions of the Credit Agreement as described
below; and

(3) WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement and waive certain
provisions of the Credit Agreement in certain respects as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3, hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
March 31, 2006, between the Administrative Agent and the Second Lien
Administrative Agent and acknowledged by the Borrower, as amended, supplemented
or otherwise modified to the extent permitted under the Loan Documents.

“Permitted Sale and Leaseback Transactions” means with respect to Holdings or
any Subsidiary, any arrangement, directly or indirectly, with any Person whereby
Holdings or such Subsidiary shall sell or transfer any of the manufacturing
facilities of Holdings and its Subsidiaries located in Owing Mills and/or Dallas
and thereafter rent or lease such manufacturing facilities that it intends to
use for the same purpose or purposes as such manufacturing facilities being sold
or transferred.

“Second Lien Administrative Agent” means the “Administrative Agent” under and as
defined in the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of March 31, 2006, among the Borrower, Holdings, the lenders from time to time
party thereto and Bank of America, as administrative agent, as amended,
supplemented or otherwise modified to the extent permitted under the Loan
Documents.

“Second Lien Facility” means the second senior secured lien term loan facility
of the Borrower in an aggregate principal amount of $80,000,000, as evidenced by
the Second Lien Loan Documents.

“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement, as amended, supplemented or otherwise modified to the
extent permitted under the Loan Documents.

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

“Second Lien Obligations” means the “Obligations” under and as defined in the
Second Lien Credit Agreement.

“Third Amendment” means the Amendment No. 3 and Waiver to this Agreement, dated
as of March 27, 2006, among the Borrower, Holdings, the Administrative Agent and
the Lenders party thereto.

“Third Amendment Effective Date” has the meaning specified in Section 3 of the
Third Amendment.

(b) Section 1.01 of the Credit Agreement is hereby further amended by adding a
proviso to the end of the definition of “Average Total Debt” to read in full as
follows:

“; provided, further, that for the 365 days immediately preceding the Third
Amendment Effective Date and solely in respect of the computation after the
Third Amendment Effective Date of the financial covenants set forth in
Section 7.10 hereof, the average daily Outstanding Amount of all Revolving
Credit Loans, Swing Line Loans and L/C Borrowings shall be deemed to have been
zero.”

(c) Section 1.01 of the Credit Agreement is hereby further amended by deleting
in the definition of “Inventory Reduction Charges” the amount “$30,000,00”
appearing therein and by replacing it with the amount “$30,000,000”.

(d) Section 1.01 of the Credit Agreement is hereby further amended by amending
and restating the definition of “Loan Documents” to read in full as follows:

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) the Intercreditor
Agreement and (vii) each Issuer Document and (b) for purposes of the Guaranty
and the Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the
Guaranty, (iv) the Collateral Documents, (v) each Issuer Document, (vi) the Fee
Letter, (vii) the Intercreditor Agreement and (viii) each Secured Hedge
Agreement.

(e) Section 2.05(b)(ii) of the Credit Agreement is hereby amended by adding at
the end thereof the following proviso:

“; provided, still further, that notwithstanding the foregoing, at the request
of the Borrower, any Net Cash Proceeds from any Permitted Sale and Leaseback
Transaction may be used to prepay the Second Lien Facility rather than any Loans
hereunder, so long as (x) before and after giving effect to such prepayment no
Default or Event of Default shall have occurred and be continuing and (y) on the
date of such prepayment, after giving pro forma effect thereto, the Consolidated
Leverage Ratio shall be less than 5.00:1.00.”

(f) Section 2.05(b)(iv) of the Credit Agreement is hereby amended by adding at
the end thereof the following proviso:

“; provided, however, that notwithstanding the foregoing, at the request of the
Borrower, (A) any such Net Cash Proceeds from any Permitted Refinancing
Subordinated Indebtedness of Holdings or any of its Subsidiaries may be used to
prepay the Second Lien Facility rather than any Loans hereunder and (B) any Net
Cash Proceeds from any Indebtedness incurred pursuant to Section 7.02(b)(O)
hereof may be used to prepay the Second Lien Facility rather than any Loans
hereunder, in each case, so long as (x) before and after giving effect to such
prepayment no Default or Event of Default shall have occurred and be continuing
and (y) on the date of such prepayment, after giving pro forma effect thereto,
the Consolidated Leverage Ratio shall be less than 4.50:1.00.”

 

2

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

(g) Section 7.01(a) of the Credit Agreement is hereby amended by adding the
phrase “, and Liens pursuant to any of the Second Lien Loan Documents securing
any Second Lien Obligations and Liens securing any Indebtedness permitted to be
incurred pursuant to Section 7.02(b)(O) hereof, in each case subject to the
provisions of the Intercreditor Agreement” immediately prior to the semi-colon
at the end of such clause.

(h) Section 7.02(b)(A) of the Credit Agreement is hereby amended by adding the
phrase “and Indebtedness arising under the Second Lien Loan Documents in an
aggregate principal amount not to exceed $80,000,000” immediately prior to the
semi-colon at the end of such clause.

(i) Section 7.02(b) of the Credit Agreement is hereby further amended by
deleting the word “and” appearing at the end of Section 7.02(b)(M), by deleting
the “.” appearing at the end of Section 7.02(b)(N) and by replacing it with the
phrase “; and”, and by adding a new subsection (O) to read in full as follows:

“(O) additional Indebtedness under the Loan Documents incurred after the Third
Amendment Effective Date, in an aggregate principal amount not to exceed
$80,000,000; provided that (x) before and after giving effect to the issuance or
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (y) the proceeds of such Indebtedness shall be used
to prepay the Term Loans (as defined in the Second Lien Credit Agreement), and
(z) the holders of such Indebtedness shall have become a party to the
Intercreditor Agreement.”

(j) Section 7.02(b)(K) of the Credit Agreement is hereby amended by adding the
parenthetical “(including, without limitation, as to subordination)” after the
words “Administrative Agent” appearing therein.

(k) Section 7.03(l) of the Credit Agreement is hereby amended by adding the
phrase “, Section 7.02(b)(K)” immediately prior to the word “or” appearing
therein.

(l) Section 7.05 of the Credit Agreement is hereby amended by deleting the word
“and” appearing at the end of Section 7.05(o), by deleting the “.” appearing at
the end of Section 7.05(p) and be replacing it with the phrase “; and”, and by
adding a new subsection (q) to read in full as follows:

“(q) (x) any Permitted Sale and Leaseback Transactions, and (y) the Disposition
of the portion of Excess Cash Flow that is not required to be used pursuant to
Section 2.05(b)(i) to prepay the Loans to the extent such portion of Excess Cash
Flow shall be used to prepay the Term Loans (as defined in the Second Lien
Credit Agreement); provided that, before and after giving effect to such
Permitted Sale and Leaseback Transaction or such Disposition, no Default or
Event of Default shall have occurred and be continuing.”

(m) Section 7.05 of the Credit Agreement is hereby further amended by replacing
the phrase “Section 7.05(p)” in the proviso thereto with the phrase “Section
7.05(q)”.

(n) Section 7.09 of the Credit Agreement is hereby amended by replacing the
parenthetical in the second line thereof with the following:

“(other than this Agreement, any other Loan Document, any Second Lien Loan
Document or any documentation in respect of Indebtedness permitted to be
incurred pursuant to Section 7.02(b)(O) hereof)”

(o) Section 7.10(a) of the Credit Agreement is hereby amended by replacing the
table therein in its entirety with the following:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2006

   2.25 : 1.00    2.25 : 1.00    2.25 : 1.00    2.25 : 1.00

2007

   2.25 : 1.00    2.25 : 1.00    2.25 : 1.00    2.25 : 1.00

2008

   2.25 : 1.00    2.25 : 1.00    2.25 : 1.00    2.75 : 1.00

2009

   2.75 : 1.00    2.75 : 1.00    2.75 : 1.00    3.25 : 1.00

2010

   3.50 : 1.00    3.50 : 1.00    3.50 : 1.00    3.50 : 1.00

2011

   3.50 : 1.00    —      —      —  

 

3

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

(p) Section 7.10(b) of the Credit Agreement is hereby amended by replacing the
table therein in its entirety with the following:

 

Fiscal Year

   March 31    June 30    September 30    December 31

2006

   5.75 : 1.00    5.75 : 1.00    5.75 : 1.00    5.50 : 1.00

2007

   5.50 : 1.00    5.50 : 1.00    5.50 : 1.00    5.00 : 1.00

2008

   5.00 : 1.00    5.00 : 1.00    5.00 : 1.00    4.00 : 1.00

2009

   4.00 : 1.00    4.00 : 1.00    4.00 : 1.00    3.50 : 1.00

2010

   3.50 : 1.00    3.50 : 1.00    3.50 : 1.00    3.50 : 1.00

2011

   3.50 : 1.00    —      —      —  

(q) Section 7.13 of the Credit Agreement is hereby further amended by adding the
following new sentence at the end thereof:

“Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payments under the Second Lien
Facility, except the payment, prepayment or refinancing thereof (x) with the
proceeds of any Permitted Refinancing Subordinated Indebtedness or with the
proceeds of any Indebtedness incurred pursuant to Section 7.02(b)(O); provided,
that (i) before and after giving effect to such payment, prepayment or
refinancing, no Default or Event of Default shall have occurred and be
continuing, and (ii) on the date of such payment, prepayment or refinancing,
after giving pro forma effect thereto, the Consolidated Leverage Ratio shall be
less than 4.50:1.00, (y) with the portion of Excess Cash Flow that is not
required to be used pursuant to Section 2.05(b)(i) to prepay the Loans or with
the proceeds of any Permitted Sale and Leaseback Transaction; provided, that on
the date of such payment, prepayment or refinancing, after giving pro forma
effect thereto, the Consolidated Leverage Ratio shall be less than 5.00:1.00 and
(z) to the extent permitted by the Intercreditor Agreement.”

(r) Section 7.18 of the Credit Agreement is hereby amended by replacing the
parenthetical in the first line thereof with the following:

“(other than the Indebtedness under the Loan Documents, the Second Lien Loan
Documents or the documents evidencing the Indebtedness permitted to be incurred
pursuant to Section 7.02(b)(O) hereof)”

(s) Article IX of the Credit Agreement is hereby amended by adding a new
Section 9.14 at the end thereof to read as follows:

“SECTION 9.14. Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 11.07) hereby (a) acknowledges that Bank of
America is acting under the Intercreditor Agreement in multiple capacities as
the Administrative Agent, as well as the Second Lien Administrative Agent and
(b) waives any conflict of interest, now contemplated or arising hereafter, in
connection therewith. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 11.07) hereby authorizes and directs Bank of
America to enter into the Intercreditor Agreement on behalf of such Lender and
agrees that Bank of America, in its various capacities thereunder, may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement, provided that such actions satisfy the requirements of this
Agreement.”

 

4

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

(t) Article XI of the Credit Agreement is hereby amended by adding a new
Section 11.20 at the end thereof to read as follows:

“Section 11.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agents and the Arrangers, on the other hand, and the Borrower and
the other Loan Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agents and the Arrangers, each
is and has been acting solely as a principal and except as expressly set forth
herein and in the other Loan Documents is not the financial advisor, agent or
fiduciary, for the Borrower, any other Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any other Agent nor any Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto except as expressly set forth
herein and in the other Loan Documents, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether any Agent or any Arranger has advised or is currently advising the
Borrower, the other Loan Parties or their respective Affiliates on other
matters) and neither the Administrative Agent nor any the Arranger nor any Loan
Party has any obligation to any Borrower, the other Loan Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the other Agents, the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor any
other Agent nor any Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents and the Arrangers have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.”

SECTION 2. Waiver. For the period through April 20, 2006 (the “Waiver
Termination Date”), the requirements of Section 7.02(b)(K)(x) of the Credit
Agreement and the Collateral Documents as to the delivery to the Collateral
Agent of any Pledged Debt is hereby waived in respect of the Pledged Debt listed
on Schedule 1 hereto. For the period through the Waiver Termination Date, the
requirements under the Collateral Documents as to the delivery to the Collateral
Agent of updated information in respect of any After-Acquired Intellectual
Property and as to the delivery to the Collateral Agent of any Intellectual
Property Security Agreements or any IP Security Agreement Supplements is hereby
waived in respect of the IP Rights listed on Schedule 2 hereto. On the Waiver
Termination Date, without any further action by the Agents and the Lenders, all
of the terms and provisions set forth in the Loan Documents with respect to
Defaults thereunder that are waived hereunder and not cured prior to the Waiver
Termination Date shall have the same force and effect as if this Amendment and
Waiver had not been entered into by the parties hereto, and the Agents and the
Lenders shall have all of the rights and remedies afforded to them under the
Loan Documents with respect to any such Defaults as though no waiver had been
granted by them hereunder.

 

5

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

SECTION 3. Conditions of Effectiveness. This Amendment and Waiver shall become
effective as of the date first written above (the “Third Amendment Effective
Date”) when (i) the Administrative Agent shall have received counterparts of
(A) this Amendment and Waiver executed by the Borrower and the Required Lenders
or, as to any of the Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Amendment and Waiver and (B) the Consent
attached hereto executed by each of the Loan Parties (other than Holdings and
the Borrower), (ii) the Borrower shall have paid all reasonable out-of-pocket
costs and expenses (including the reasonable fees, charges and disbursements of
counsel to the Administrative Agent invoiced to the Borrower in reasonable
detail) incurred in connection with the Loan Documents (including this Amendment
and Waiver) to the extent invoiced, (iii) no Default shall have occurred and be
continuing, or would occur as a result of the transactions contemplated by this
Amendment and Waiver, (iv) the Borrower shall pay, upon the effectiveness of the
Second Lien Credit Agreement, for the benefit of each Lender executing this
Amendment and Waiver on or before 5:00 p.m. Eastern time on March 28, 2006, a
fee equal to 0.10% of the aggregate Revolving Credit Commitments and Term B1
Loans of each such Lender; provided that, notwithstanding the foregoing, this
Amendment and Waiver shall be void and of no effect if the conditions to
effectiveness to the Second Lien Credit Agreement shall not have been fulfilled
or waived on or prior to April 15, 2006.

SECTION 4. Representations and Warranties of the Borrower. Each of Holdings and
the Borrower represents and warrants as follows:

(a) The execution, delivery and performance by it of this Amendment and Waiver,
the execution, delivery and performance of the Consent by the Loan Parties
signatory thereto and the performance of each Loan Party of each Loan Document
(as amended by the Amendment and Waiver) to which such Person is a party, are
within such Loan Party’s corporate or other powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any material breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation to which such Person is a party or affecting the
properties of such Person or any of its Subsidiaries other than as contemplated
hereby or (B) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate in any material respect any Law applicable to such Loan Party
or its properties.

(b) This Amendment and Waiver and the Consent attached hereto, when delivered
hereunder, will have been duly executed and delivered by each Loan Party that is
party thereto. This Amendment and Waiver and the Consent attached hereto, when
so delivered, will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally,
and subject to equitable principles of general application.

(c) As of the Third Amendment Effective Date, after giving effect to this
Amendment and Waiver, no Default or Event of Default has occurred or is in
existence.

SECTION 5. Reference to and Effect on the Credit Agreement, the Notes and the
Loan Documents. (a) On and after each of the Third Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment and Waiver.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, in
each case as specifically amended by this Amendment and Waiver, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Each of Holdings and the Borrower hereby (a) confirms and
continues the pledge and security interest in the Collateral granted by it
pursuant to the Collateral Documents to which it is a party, and
(b) acknowledges and agrees that the pledge and security interest in the
Collateral granted by it pursuant to such Collateral Documents shall be in favor
of the Collateral Agent and shall continue to secure the Obligations. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations (on the terms set forth in the Collateral Documents) of such
Person under the Loan Documents, in each case as amended by this Amendment and
Waiver.

(c) The execution, delivery and effectiveness of this Amendment and Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs, Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses in accordance with the terms of Section 11.04
of the Credit Agreement.

 

6

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment and Waiver may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment and
Waiver by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment and Waiver.

SECTION 8. Governing Law. This Amendment and Waiver shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

7

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

SOLO CUP COMPANY     By:  

/s/ Susan H. Marks

        Name:   Susan H. Marks     Title:   Executive Vice President and Chief
Financial Officer SOLO CUP INVESTMENT CORPORATION     By:  

/s/ Susan H. Marks

        Name:   Susan H. Marks     Title:   Executive Vice President and Chief
Financial Officer

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

 

    [Please type or print name of institution]     By:  

 

        Name:       Title:  

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

CONSENT AND CONFIRMATION

Dated as of March 27, 2006

Each of the undersigned hereby consents to the foregoing Amendment and Waiver
and hereby confirms and agrees that (a) notwithstanding the effectiveness of
such Amendment and Waiver, each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment and Waiver, each reference in the Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment and Waiver,
(b) the pledge and security interest in the Collateral granted by it pursuant to
the Collateral Documents to which it is a party is continued, (c) the pledge and
security interest in the Collateral granted by it pursuant to such Collateral
Documents shall be in favor of the Collateral Agent and shall continue to secure
the Obligations and (d) the Collateral Documents to which each of the
undersigned is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Secured Obligations (in each case,
as defined therein) on the terms set forth in the Collateral Documents.

 

SOLO MANAGEMENT COMPANY     By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President and Chief Operating
Officer P.R. SOLO CUP, INC.     By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President SF HOLDINGS GROUP, INC.
    By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President and Chief Operating
Officer

Project Java – Amendment No. 3



--------------------------------------------------------------------------------

SOLO CUP OPERATING CORPORATION     By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President and Chief Operating
Officer LILY-CANADA HOLDING CORPORATION     By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President SOLO MANUFACTURING LLC  
  By:  

/s/    Ronald L. Whaley

        Name:   Ronald L. Whaley     Title:   President

Project Java – Amendment No. 3